DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 7 (depended on claim 1), the limitation of “the bridge further comprises a component mounted on the conductive layer and residing in the recess, and wherein the component is coupled to one or more routing traces” is not understood because:
	Claim 1 is directly shown in figures 1A-3A in which the coupling capacitor comprising a first terminal coupled to the package and a second terminal coupled to the PCB, and claim 7 (depended on claim 1) is clearly shown in figure 5 in which the component coupled to a bottom side of the bridge within the recess of the PCB, and the component cannot formed within or below the first and second terminals of the capacitor embedded in the bridge.
	Thus, claim 7 cannot depended on claim 1 because claim 1 and claim 7 are different structures or embodiments.
	Please, clarify or cancel claim 7 for proper claimed structures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. Patent 7,863,735) Hereafter Cho in view of Bayrakci et al. (U.S. 2019/0295968) cited in the record.
As to claim 1, Cho discloses a semiconductor device (1100) as shown in figure 11 comprising:
a circuit board (802) comprising a recess (cavities 810, 812);
a package (602) in the recess, the package comprising: first and second sides;
a semiconductor die (606) coupled to the first side (top side) of the package (602); and
a bridge (610) extending from the first side of the package (602) to the circuit board (802), wherein the bridge electrically couples the package to the circuit board (by solder balls 622);
wherein the bridge (610) comprises a mold layer (620) and a conductive layer (the wiring or traces formed within to the substrate of the element 610, i.e. 130) thereon wherein the bridge (610) further comprises a component (semiconductor die 614, 616) mounted on the conductive layer and, residing in the recess; and wherein the component (606) is coupled to one or more routing traces.

Bayrakci teaches semiconductor packages (80) as shown in figure 1 comprising a semiconductor die, which is RF die (21), or a transmitter device mounted on a package carrier (42), the package carrier (42) formed in a recess (65) od a PCB (62).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Bayrakci employed in the semiconductor device of Cho in order to achieve excellent transmit signals from the RF semiconductor die to another source.

Allowable Subject Matter
Claims 1-2, 6-7, 9-14, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: In response to remarks and claimed amendments made in Applicant’s Amendment filed on 02/18/22, applicant’s arguments are persuasive.  Amended claims have been considered and upon conclusion of a comprehensive search of the prior arts.  The Office indicates that the claims, as amended, are allowable.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848